Dear Mayor Marcantel:
This office is in receipt of your opinion request concerning the salary of the mayor of Jennings. Your specific inquiry asks whether the City of Jennings may increase the salary of the mayor when the said increase will be adopted less than six months prior to the primary election. You advise us the ordinance to increase the salary of the mayor was to be adopted on October 29, 1996. You also advise us that the primary mayoral election is to be held on April 5, 1997.
In addressing this inquiry, we look first to Sec. 3-04 of the Jennings City Charter. The section provides in pertinent part:
      The annual salary of the mayor shall be $12,000.00, until changed by ordinance. Any ordinance decreasing or increasing the salary of the mayor shall be effective only after the next regular mayoralty election and shall have been passed prior to six (6) months before that election.
It is unclear as to what is meant by the language 'next regular mayoralty election' as contained in the ordinance. Specifically, we must determine if it refers to the general election, the primary election, or both. Interpretive language of LSA-C.C. Art.10 provides:
      When the language of the law is susceptible of different meanings, it must be interpreted as having the meaning that best conforms to the purpose of the law.
Further, LSA-C.C. Art. 11 provides:
      The words of a law must be given their generally prevailing meaning. Words of art and technical terms must be given their technical meaning when the law involves a technical matter.
These Civil Code Articles provide us with guidance as to how to interpret the intended meaning of the term "election" as found in the Jennings City Charter.
In our opinion, a mayoral salary increase enacted by ordinance by the Jennings City Council is valid when enacted within six months of the next regularly scheduled general election. Finally, the only constitutional limitation applicable to this home rule charter provision is that provision which states that "no action of the legislature pursuant hereto shall reduce the term or compensation of any incumbent elected official." See LSA-Const. Art. IV, § 20 (1974). The constitutional limitation is inapplicable as the ordinance seeks to increase the mayor's salary, and, since the ordinance was enacted prior to six months before the general election, it is valid.
Very truly yours,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL KLK:ams